EXHIBIT 10.1

EXECUTION COPY

AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of April 26, 2007,
by and between InfoSpace, Inc. (the “Company” or “InfoSpace”), and the entities
listed on Schedule A hereto (collectively, the “Sandell Group”) (each of the
Company and the Sandell Group, a “Party” to this Agreement, and collectively,
the “Parties”).

RECITALS

A. The Sandell Group beneficially owns, in the aggregate, 2,771,204 shares of
the Company’s outstanding common stock, par value $.0001 per share (the “Common
Stock”), and has initiated a proxy solicitation (the “Proxy Solicitation”) to
elect three individuals to the InfoSpace Board of Directors (the “InfoSpace
Board”) and to repeal any amendments to the Company’s bylaws that were adopted
by the InfoSpace Board after February 12, 2003 (the “Bylaw Proposal”);

B. The Parties have agreed that the Sandell Group shall withdraw its nominees to
the InfoSpace Board and terminate the Proxy Solicitation and that the Sandell
Group will not present any nominees or proposals at the Company’s 2007 Annual
Meeting of Stockholders (including any adjournment or postponement thereof, the
“Annual Meeting”);

C. The InfoSpace Board has determined that it is in the best interests of the
stockholders of the Company to appoint Nick Graziano to the InfoSpace Board as a
Class II director, and to nominate Mr. Graziano for election as a Class II
director at the Company’s Annual Meeting in place of William J. Ruckelshaus, and
to recommend Mr. Graziano for election to the InfoSpace Board, and to appoint
William J. Ruckelshaus to the existing Class I vacancy on the Board of
Directors, after the Annual Meeting;

D. The Sandell Group has agreed to certain restrictions with respect to the
Company prior to the end of the Standstill Period (as defined below), including
refraining from submitting any stockholder proposal or director nominations at
the 2007 Annual Meeting or at any other meetings of stockholders which may be
held prior to the end of the Standstill Period (as defined below) and to vote in
favor of the Company’s nominees for directors at the Annual Meeting;

E. The Company and the Sandell Group desire, in connection with the foregoing,
to make certain covenants and agreements with one another pursuant to this
Agreement.

NOW THEREFORE, in consideration of the covenants and premises set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereto hereby agree as follows:

1. Upon the issuance of the press release referred to in Section 9, the Sandell
Group withdraws its nomination of Nick Graziano, Jonathan R. Macey and Paul L.
Schaut, withdraws the Bylaw Proposal, and withdraws and terminates the Proxy
Solicitation. The Sandell Group shall also (i) promptly file with the Securities
and Exchange Commission (the “SEC”) as soliciting material under Rule 14a-12
promulgated under Securities Exchange Act of 1934, as amended (the “Exchange
Act”), the press release described in Section 9, the form of which is attached
as Exhibit A hereto, and shall indicate that it is no longer soliciting proxies
and does not intend to vote any proxies it has received or receives and
(ii) take any other actions necessary to terminate the Proxy Solicitation.



--------------------------------------------------------------------------------

2. (a) No later than seven (7) days after the date of this Agreement, Nick
Graziano shall be appointed to the InfoSpace Board as a Class II director. The
Company agrees that, and shall promptly amend the Schedule 14A filed by the
Company and the InfoSpace Board to indicate that, (i) Richard D. Hearney, James
F. Voelker and Nick Graziano (collectively, the “Nominees”) will be nominated by
InfoSpace’s Board as the sole nominees for election as Class II directors at the
Annual Meeting, (ii) William J. Ruckelshaus will not stand for election at the
Annual Meeting, (iii) InfoSpace’s Board recommends a vote “for” the Nominees at
the Annual Meeting, and shall solicit its stockholders to vote for such
Nominees, (iv) proxies solicited by the InfoSpace Board will be voted “for” the
Nominees at the Annual Meeting; (v) Mr. Graziano will be appointed as a member
of a newly formed committee of the Board of Directors created for the purpose of
evaluating and making recommendations concerning the Company’s business and
strategy; (vi) William J. Ruckleshaus will be appointed to the Board of
Directors to fill the existing Class I vacancy on the Infospace Board
immediately following the Annual Meeting.

(b) The Company further agrees that, during his term of office as a director,
Mr. Graziano may be replaced by another designee of the Sandell Group who is
reasonably acceptable to the InfoSpace Board in the event that Mr. Graziano
dies, is unable to perform his duties as a director, or is no longer associated
with the Sandell Group.

3. The Sandell Group will cause all shares of Common Stock beneficially owned by
it and its controlled affiliates to be present for quorum purposes and to be
voted at the Annual Meeting, (a) in favor of election of the Nominees at the
Annual Meeting; and (b) against approval of any proposal made in opposition to,
or in competition with, any proposal or Nominee recommended by Company’s Board
of Directors at the Annual Meeting. For purposes of this Agreement, “affiliate”
has the meaning set forth in Rule 12b-2 promulgated by the SEC under the
Exchange Act.

4. The Company agrees (i) to pay a special dividend to its stockholders
aggregating at least $200 million as promptly as practicable after the date
hereof (it being the Company’s intent that such special dividend be paid within
thirty (30) days from the date hereof), (ii) to reauthorize, and not abandon
such reauthorization, its previously authorized $100 million share repurchase
program, and (iii) to form a Board committee to evaluate and make
recommendations concerning the Company’s business and strategy.

5. During the period commencing with the execution of this Agreement and ending
on the earlier to occur of (a) the date that is eighty (80) days prior to the
date of the Company’s 2008 Annual Meeting of Stockholders (provided, however,
that if the InfoSpace Board takes any action to amend the Company’s restated
bylaws in such a manner as to increase the time period prior to the 2008 Annual
Meeting of Stockholders by which a holder of the Company’s Common Stock must
provide timely notice to the Company of (i) its nomination of a person or
persons to the InfoSpace Board at a meeting of the Company’s stockholders,
(ii) or of its proposal to bring business before a meeting of the Company’s
stockholders (clause (i) and (ii) together, the “Stockholder Matters”), then the
Standstill Period (as defined herein) shall expire ten (10) days prior to the
date on which a stockholder must give notice to the Company with respect to any
Stockholder Matters), and (b) a material breach by the Company of its
obligations under this Agreement (the “Standstill Period”), neither the Sandell
Group nor any of its controlled affiliates shall, without the prior written
consent of the Company:

(a) acquire or agree to acquire, or publicly offer or propose to acquire,
directly or indirectly, by purchase or otherwise, any voting securities or
direct or indirect rights or options to acquire any voting securities of the
Company or any subsidiary thereof, or any assets of the Company or any
subsidiary or division thereof; provided, however, that nothing herein shall
limit the ability of the Sandell Group to (i) transfer any voting securities or
direct or indirect rights or options to acquire any voting securities of the
Company to any of its controlled affiliates, so long as such any such controlled
affiliates agree to be bound by



--------------------------------------------------------------------------------

the terms of this Agreement and execute a joinder agreement to this Agreement,
in the form attached hereto as Exhibit B (a “Joinder Agreement”), or (ii) enter
into any swap or other arrangement whereby it acquires the economic consequences
of ownership of the Common Stock without also acquiring the voting or other
rights, privileges or powers associated with the ownership of the underlying
Common Stock;

(b) other than as provided in this Agreement, seek or propose to influence or
control the management or the policies of the Company (provided that
Mr. Graziano’s actions (or those of his replacement as contemplated by
Section 2) as a member of the InfoSpace Board shall not be deemed to violate the
foregoing) or to obtain representation on the InfoSpace Board (other than the
nomination of Mr. Graziano as a Nominee), directly or indirectly engage in any
activities in opposition to the recommendation of the Infospace Board (including
the recommendation of the Nominees as the sole directors to be elected at the
Annual Meeting), submit any proposal (whether pursuant to Rule 14a-8 or
otherwise) or nomination of a director or directors for stockholder action, or
solicit, or encourage or in any way participate in the solicitation of, any
proxies or consents with respect to any voting securities of the Company;
provided, however, that the foregoing shall not prohibit the Sandell Group from
(i) making public statements (including statements contemplated by Rule
14a-1(l)(2)(iv) under the Exchange Act), or (ii) engaging in discussions with
other stockholders (so long as the Sandell Group does not seek directly or
indirectly, either on its own or another’s behalf, the power to act as proxy for
a security holder and does not furnish or otherwise request, or act on behalf of
a person who furnishes or requests, a form of revocation, abstention, consent or
authorization, and such discussions are in compliance with subsection
(d) hereof) (clause (i) and (ii), together, “Permitted Actions”) with respect to
any transaction that has been public announced by the Company involving a
recapitalization of the Company, an acquisition, disposition or sale of assets
or a business by the Company where the consideration to be received or paid in
such transaction exceeds $75 million in the aggregate, or a change of control of
the Company (each, a “Material Transaction”);

(c) make any public announcement with respect to, or publicly offer to effect,
seek or propose (with or without conditions) a merger, consolidation, business
combination or other extraordinary transaction with or involving the Company or
any of its subsidiaries or any of its or their securities or assets; provided,
however, that nothing in this subsection (c) shall prevent the Sandell Group
from taking Permitted Actions with respect to a Material Transaction;

(d) (i) form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Exchange Act, and the rules and regulations promulgated
thereunder, other than a “group” that includes all or some lesser number of
persons identified as members of the Sandell Group, or (ii) enter into any
negotiations, arrangements or understandings with any third parties, other than
members of the Sandell Group solely with respect to the existing members of the
Sandell Group, in connection with becoming a “group” as defined in
Section 13(d)(3) of the Exchange Act; or

(e) publicly seek or request permission to do any of the foregoing, request to
amend or waive any provision of this paragraph (including, without limitation,
any of clauses (a)-(d) hereof), or make or seek permission to make any public
announcement with respect to any of the foregoing.

6. The Sandell Group agrees that, during the Standstill Period, it shall not
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend (other than in a customary commingled brokerage account in the
ordinary course of business), or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable, directly or indirectly, for Common Stock, whether
any such transaction described above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise (any such action a
“Transfer”), in each case without the prior written consent of the Company;
provided that the foregoing shall not restrict the Sandell Group from (i) a
Transfer



--------------------------------------------------------------------------------

of any shares to a controlled affiliate which agrees to be bound by the terms of
this Agreement and executes a Joinder Agreement, (ii) subject to compliance with
law, the Transfer of shares in either (1) brokers’ transactions (within the
meaning of Rule 144(g) of the Securities Act of 1933 (the “Securities Act”)),
but not in transactions directly with a market maker (as defined in
Section 3(a)(38) of the Exchange Act), or (2) private Transfers (including
transactions with, or indirectly through, a market maker), in a single Transfer
or series of related Transfers, which would not result in the ultimate purchaser
of such shares of Common Stock from the Sandell Group beneficially owning,
together with its affiliates, following such Transfer or Transfers, in excess of
5% of the Company’s Common Stock in the aggregate, or (iii) Transfers made
pursuant to (x) tender offers in respect of the Company’s Common Stock made by
the Company or any third party, or (y) repurchase offers in respect of the
Company’s Common Stock made directly with the Company.

7. It is understood and that in consideration of the mutual promises and
covenants contained herein, and after consultation with their respective
counsel, the Company, on the one hand, and the Sandell Group, on the other hand,
on behalf of themselves and for all of their past and present affiliated,
associated, related, parent and subsidiary companies, joint venturers and
partnerships, successors, assigns, and the respective owners, officers,
directors, agents, employees, shareholders, consultants and attorneys of each of
them (collectively “Affiliated Persons”), irrevocably and unconditionally
release, acquit and forever discharge the other and all of their Affiliated
Persons, from any and all causes of action, claims, actions, rights, judgments,
obligations, damages, demands, losses, controversies, contentions, complaints,
promises, accountings, bonds, bills, debts, dues, sums of money, expenses,
specialties and fees and costs (whether direct, indirect or consequential,
incidental or otherwise including, without limitation, attorney’s fees or court
costs, of whatever nature) incurred in connection therewith of any kind
whatsoever, whether known or unknown, suspected or unsuspected, in their own
right and derivatively, in law or in equity or liabilities of whatever kind or
character (the “Claims”), which the Parties have or may have against one another
based upon events occurring prior to the date of the execution of this Agreement
arising out of or related to the proxy solicitations being conducted by each of
the Company and the Sandell Group in connection with the Annual Meeting (the
“Released Matters”). The Parties acknowledge that this general release of claims
includes, but is not limited to, any and all statutory and common law claims
for, among other things, fraud and breach of fiduciary duty based upon events
occurring prior to the date of the execution of this Agreement. The Parties
intend that the foregoing release be broad with respect to the Released Matters,
provided, however, this release and waiver of Claims shall not include claims to
enforce the terms of this Agreement.

8. The Parties do hereby expressly waive and relinquish all rights and benefits
afforded by California Civil Code Section 1542, and do so understanding and
acknowledging the significance and consequences of such specific waiver of
California Civil Code Section 1542.

The Parties acknowledge and understand that they are being represented in this
matter by counsel of their own choice, and acknowledge that they are familiar
with the provisions of California Civil Code Section 1542, which provides as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Thus, notwithstanding these provisions of law, the Parties expressly acknowledge
and agree that this Section 8 is also intended to include in its effect, without
limitation, all such claims which they do not know or suspect to exist at the
time of the execution of this Agreement, and that this Agreement contemplates
the extinguishment of those claims.



--------------------------------------------------------------------------------

9. (a) Promptly following the execution of this Agreement, the Company and the
Sandell Group shall jointly issue a mutually agreeable press release announcing
the terms of this Agreement, in the form attached hereto as Exhibit A.

(b) During the Standstill Period, neither the Company nor the Sandell Group, nor
any of their respective affiliates will, directly or indirectly, make or issue
or cause to be made or issued any disclosure, announcement or statement
(including without limitation the filing of any document or report with the SEC
or any other governmental agency or any disclosure to any journalist, member of
the media or securities analyst) concerning the other Party or any of its
controlled affiliates, which disparages such Party or any of its controlled
affiliates as individuals (provided that each Party, after consultation with
counsel, may make any disclosure that it determines in good faith is required to
be made under applicable law; and provided further, that the foregoing shall not
prohibit the Sandell Group from taking a Permitted Action with respect to any
Material Transaction).

10. The Sandell Group agrees it will cause its controlled affiliates to comply
with the terms of this Agreement.

11. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
telecopy, when such telecopy is transmitted to the telecopy number set forth
below and the appropriate confirmation is received or (b) if given by any other
means, when actually received during normal business hours at the address
specified in Exhibit C or such other address as may be given pursuant to this
notice provision.

12. This Agreement constitutes the entire agreement between the Parties with
respect to the subject matter hereof and supersedes all prior agreements
understandings, both written and oral, among the parties with respect to the
subject matter hereof, other than Nondisclosure and Non-Use Agreement, dated as
of April 20, 2007 between the Company and the Sandell Group (the
“Confidentiality Agreement”), as such agreement may be amended from time to
time, which shall survive in accordance with its terms. No modifications of this
Agreement can be made except in writing signed by an authorized representative
of each the Company and the Sandell Group. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns, and nothing in this Agreement is intended to confer on
any person other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

13. If at any time subsequent to the date hereof, any provision of this
Agreement shall be held by any court of competent jurisdiction to be illegal,
void or unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon the
legality or enforceability of any other provision of this Agreement.

14. Each Party agrees to take or cause to be taken such further actions, and to
execute, deliver and file or cause to be executed, delivered and filed such
further documents and instruments, and to obtain such consents, as may be
reasonably required or requested by the other party in order to effectuate fully
the purposes, terms and conditions of this Agreement. The Sandell Group shall
cause Mr. Graziano to provide to the Company, as promptly as practicable, the
information required by the rules and regulations of the SEC to be included with
respect to Mr. Graziano in the Company’s proxy statement for the Annual Meeting.
The Sandell Group acknowledges that Mr. Graziano (or his replacement as
contemplated by Section 2) will be subject to all of the Company’s policies and
procedures applicable to independent directors, including the Company’s policies
concerning trading in the Company’s securities, and acknowledges that it is
aware of the restrictions imposed by the federal securities laws on its trading
in the Company’s securities.



--------------------------------------------------------------------------------

15. Each of the Parties acknowledges and agrees that irreparable injury to the
other Parties hereto would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached and that such injury would not be adequately compensable in
damages. It is accordingly agreed by each of the Parties that a Party so moving
(the “Moving Party”) shall each be entitled to specific enforcement of, and
injunctive relief to prevent any violation of, the terms hereof and the other
Parties hereto will not take action, directly or indirectly, in opposition to
the Moving Party seeking such relief on the grounds that any other remedy or
relief is available at law or in equity.

16. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware). Each of the
Parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts.

17. This Agreement may be executed in one or more counterparts which together
shall constitute a single agreement.

[Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY THIS AGREEMENT THAT INCLUDES

A RELEASE OF KNOWN AND UNKNOWN CLAIMS

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

INFOSPACE, INC. By:  

/s/ James F. Voelker

Name:   CHR./CEO Title:   J.F. VOELKER

[Signature Page to Settlement Agreement]



--------------------------------------------------------------------------------

SANDELL ASSET MANAGEMENT CORP. By:  

/s/ Thomas E. Sandell

Name:   Thomas E. Sandell Title:   CEO

 

CASTLERIGG MASTER INVESTMENTS LTD. By:  

/s/ Thomas E. Sandell

Name:   Thomas E. Sandell Title:   Authorized Signatory

 

CASTLERIGG INTERNATIONAL LIMITED By:  

/s/ Thomas E. Sandell

Name:   Thomas E. Sandell Title:   Director

 

CASTLERIGG INTERNATIONAL HOLDINGS LIMITED By:  

/s/ Thomas E. Sandell

Name:   Thomas E. Sandell Title:   Authorized Signatory

 

CASTLERIGG GLOBAL SELECT FUND, LIMITED By:  

/s/ Thomas E. Sandell

Name:   Thomas E. Sandell Title:   Authorized Signatory

 

CGS, LTD. By:  

/s/ Thomas E. Sandell

Name:   Thomas E. Sandell Title:   Authorized Signatory

 

CASTLERIGG GS HOLDINGS, LTD. By:  

/s/ Thomas E. Sandell

Name:   Thomas E. Sandell Title:   Authorized Signatory

[Signature Page to Settlement Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SANDELL GROUP

Sandell Asset Management Corp.

Castlerigg Master Investments Ltd.

Castlerigg International Limited

Castlerigg International Holdings Limited

Castlerigg Global Select Fund, Limited

CGS, Ltd.

Castlerigg GS Holdings, Ltd.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PRESS RELEASE

INFOSPACE AND SANDELL ASSET MANAGEMENT REACH AGREEMENT

BELLEVUE, Wash. (April 26, 2007) – InfoSpace, Inc. (NASDAQ: INSP) and Sandell
Asset Management Corp. (“Sandell”), which owns 8.8% of the Company’s outstanding
shares, today announced that they have reached an agreement that will avoid a
proxy contest at the Company’s 2007 annual meeting of shareholders.

The settlement agreement, which will be incorporated into a report on Form 8-K
to be filed by InfoSpace, incorporates several of Sandell’s suggestions,
including: Nick Graziano of Sandell Management will be appointed to the Board of
Directors immediately and nominated for election by the Board for the annual
meeting on May 31, 2007; The Company will return $200 million of capital to
shareholders through a special dividend that is expected to be paid within the
next 30 days; In addition, the Board will reauthorize its $100 million share
repurchase program; and Mr. Graziano will join a committee to evaluate the
Company’s strategy to close what the Company believes is a gap between the
current price of the Company’s shares and their intrinsic value. Also as part of
the settlement, Sandell has agreed to abide by certain standstill provisions
through February 2008.

“We are pleased that this matter has been resolved in a manner that serves the
best interests of all InfoSpace shareholders,” said Jim Voelker, Chairman and
Chief Executive Officer of InfoSpace. “This agreement will enable InfoSpace
management to focus its efforts on improving the Company’s operations and avoid
a costly and time consuming proxy contest. Also, as evidenced by our decision to
implement a special dividend, we are committed to enhancing value for our
shareholders. Our recent financial performance in our core business has been
strong and we look forward to working with Sandell to build on the restructuring
efforts that are underway.”

Thomas Sandell said, “We are pleased that we were able to work constructively
and reach an agreement with InfoSpace to avoid a protracted proxy contest and
commend the Company’s decision to return $200 million of capital to
shareholders. As a member of the Board, Nick will work with the other board
members and management to enhance the value of InfoSpace’s attractive assets.”

Nick Graziano is a Managing Director of Sandell Asset Management Corp., an
investment manager, and has over 10 years of financial management experience.
Previously, Mr. Graziano was an investment analyst with Icahn Associates Corp,
the primary investment vehicle of Carl Icahn including Icahn Partners, a
multi-billion dollar global hedge fund. Prior to joining Icahn Associates Corp,
Mr. Graziano was Vice President in the Investment Banking Department of Thomas
Weisel Partners.

About InfoSpace, Inc.

InfoSpace, Inc. is a leading developer of tools and technologies to help people
discover and enjoy content and information—whether on a mobile phone or on the
PC. The company’s mobile platform and applications, such as InfoSpace Find It!
(www.infospacefindit.com), create programming and sales opportunities for
carriers, while satisfying consumer demand for highly relevant mobile
functionality and content. InfoSpace uses its proprietary metasearch technology
to power a portfolio of branded Web sites, including Dogpile (www.dogpile.com),
ranked highest in customer satisfaction by J.D. Powers and Associates, and Zoo
(www.zoo.com), a new kid-friendly search engine, and provide private-label
search and online directory services to consumers on a global basis. More
information can be found at www.infospaceinc.com.



--------------------------------------------------------------------------------

About Sandell Asset Management Corp.

Sandell Asset Management Corp. (and affiliated companies), with offices in
New York, NY, London and Hong Kong, is a global investment management firm
founded by Thomas E. Sandell that focuses on corporate event driven investing
worldwide. Sandell often will take an “active involvement” in facilitating
financial or organizational improvements that will accrue to the benefit of
shareholders.

Forward-looking Statements

This release contains forward-looking statements relating to InfoSpace, Inc.’s
settlement agreement with Sandell Asset Management Corp., the appointment of
Nick Graziano to the Board of Directors, the return of $200 million of capital
to the stockholders through a special dividend, the reauthorization of
InfoSpace’s $100 million share repurchase program, and a committee to evaluate
InfoSpace’s strategy to close what InfoSpace believes is a gap between the
current price of InfoSpace’s shares and their intrinsic value that are subject
to certain risks and uncertainties that could cause actual results to differ
materially from those projected. The words “believe,” “expect,” “intend,”
“anticipate,” variations of such words, and similar expressions identify
forward-looking statements, but their absence does not mean that the statement
is not forward looking. Forward-looking statements include without limitation
statements regarding closing the gap between the current price of InfoSpace’s
shares and their intrinsic value, improvement of the Company’s operations,
repurchase of InfoSpace stock, enhancing stockholder value and our restructuring
efforts. These statements are not guarantees of future performance and are
subject to certain risks, uncertainties and assumptions that are difficult to
predict. Factors that could affect InfoSpace’s actual results and the price of
its shares include general economic, industry and market sector conditions, the
progress and costs of the development of our products and services, the timing
and extent of market acceptance of those products and services, our dependence
on companies to distribute our products and services, the ability to
successfully integrate acquired businesses, the successful execution of the
Company’s strategic initiatives and restructuring plans, the performance under
the agreement with Sandell, the timing of the dividend and the amount and timing
of shares repurchased under the repurchase plan . A more detailed description of
certain factors that could affect actual results include, but are not limited
to, those discussed in InfoSpace’s most recent Annual Report on Form 10-K and
quarterly reports on form 10-Q as filed from time to time, in the section
entitled “Risk Factors.” Readers are cautioned not to place undue reliance on
these forward-looking statements, which speak only as of the date of this
release. InfoSpace undertakes no obligation to update publicly any
forward-looking statements to reflect new information, events or circumstances
after the date of this release or to reflect the occurrence of unanticipated
events.

###

Contacts:

 

Stacy Ybarra, InfoSpace    Dan Katcher / Jamie Moser Joele 425.709.8127   
Frank, Wilkinson Brimmer Katcher stacy.ybarra@infospace.com    212.355.4449



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF JOINDER AGREEMENT

The undersigned hereby agrees, effective as of the date hereof, to become a
party to that certain Agreement, dated as of April 26, 2007, by and among
InfoSpace, Inc., a Delaware corporation (the “Company”), and the entities listed
on Schedule A thereto (collectively, the “Sandell Group”) (the “Settlement
Agreement”). By executing this joinder agreement, the undersigned hereby agrees
to be, and shall be, deemed a “Party” and a member of the “Sandell Group” for
all purposes of the Settlement Agreement, entitled to the rights and subject to
the obligations thereunder with respect to the voting securities of the Company
acquired from the Sandell Group.

The address and facsimile number to which notices may be sent to the undersigned
is as follows:

 

 

       

 

       

Facsimile No.:

 

 

       

 

     

 

         Name:   

Date:

 

 

      



--------------------------------------------------------------------------------

EXHIBIT C

ADDRESSES FOR NOTICE

 

if to the Company:

InfoSpace, Inc.

601 108th Avenue NE, Suite 1200

Bellevue, Washington 98004

Facsimile: (425) 201-6167

Attention: R. Bruce Easter, Jr.

with a copy to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

Facsimile: (650) 493-6811

Attention: Jeffrey D. Saper

if to the Investors:

Sandell Asset Management Corp.

40 West 57th Street

New York, New York 10019

Facsimile: (212) 603-5710

Attention: Thomas E. Sandell

with a copy to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Facsimile: (212) 593-5955

Attention: Marc Weingarten